
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 940
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			 Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To provide for the conveyance of National
		  Forest System land in the State of Louisiana.
	
	
		1.Findings and
			 definitions
			(a)FindingCongress finds it in the public interest to
			 authorize the sale of certain federally owned land in the Kisatchie National
			 Forest in Louisiana for market value consideration.
			(b)
			 DefinitionsAs used in this Act:
				(1)The term Collins Camp
			 Properties means Collins Camp Properties, Incorporated, a corporation
			 existing under the laws of the State of Louisiana.
				(2)The term Secretary means the
			 Secretary of Agriculture.
				2.Authorization to
			 sell land
			(a)AuthorizationSubject
			 to valid existing rights and subsection (b), the Secretary is authorized to
			 sell by quitclaim deed the following lands in the State of Louisiana at public
			 or private sale, including by competitive sale by auction, bid or
			 otherwise:
				(1)All federally
			 owned lands within section 9, Township 10 North, Range 5 West, in Winn Parish,
			 Louisiana.
				(2)A
			 parcel of land consisting of 2.16 acres situated in the SW¼ of section 4,
			 Township 10 North, Range 5 West, Winn Parish, Louisiana, as more specifically
			 depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon,
			 P.L.S. 4436.
				(b)First right of
			 purchaseSubject to valid existing rights and the provisions of
			 section 4, for a period of 1 year after the date of enactment of this Act, upon
			 tender of consideration from the Collins Camp Properties, the Secretary shall
			 sell and quitclaim to said corporation all right, title and interest of the
			 United States in—
				(1)up to 47.92 acres
			 within section 9, Township 10 North, Range 5 West, in Winn Parish, Louisiana,
			 as generally depicted on a certificate of survey dated February 28, 2007, by
			 Glen L. Cannon, P.L.S. 4436, said land comprising the Collins Campsites;
			 and
				(2)the 2.16 acres
			 described in subsection (a)(2).
				(c)Terms and
			 conditionsThe Secretary may configure the lands to maximize
			 marketability or achieve management objectives, and may prescribe such terms
			 and conditions on the land sales authorized by this Act as the Secretary deems
			 in the public interest.
			(d)ConsiderationLand
			 sales authorized by this Act shall be for cash consideration equal to the
			 market value of the land.
			(e)market
			 valueThe market value of the land sold under this Act shall be
			 as determined by an appraisal approved by the Secretary and done in conformity
			 with the Uniform Appraisal Standards for Federal Land Acquisitions; or, if sold
			 by means other than that provided in subsection (b), market value may be
			 determined by competitive sale.
			(f)Hazardous
			 substances(1)In any disposal of lands
			 authorized by this Act, the Secretary shall meet disclosure requirements for
			 hazardous substances, but shall otherwise not be required to remediate or abate
			 those substances.
				(2)Nothing in this section shall
			 otherwise affect the application of the Comprehensive Environmental Response,
			 Compensation and Liability Act (CERCLA, 42 U.S.C. 9601, and
			 following) to conveyances of lands out of Federal ownership.
				3.Proceeds from the
			 sale of land
			(a)Deposit of
			 receiptsThe consideration received by the Secretary for the sale
			 of land under this Act shall be deposited into the account in the Treasury of
			 the United States established by Public Law 90–171 (commonly known as the Sisk
			 Act; 16 U.S.C. 484a).
			(b)Use of
			 fundsMonies deposited pursuant to subsection (a) shall be
			 available to the Secretary until expended, without further appropriation, for
			 the acquisition of lands and interests in land in the Kisatchie National Forest
			 in Louisiana.
			4.Miscellaneous
			 provisions
			(a)CostsThe
			 Secretary shall require the Collins Camp Properties to pay at closing the
			 reasonable costs of appraisal and any administrative and environmental analyses
			 required by law or regulation.
			(b)PermitsAn
			 offer by Collins Camp Properties shall be accompanied by written statements
			 from holders of Forest Service special use authorizations agreeing to
			 relinquish their authorizations upon a sale to Collins Camp Properties. For any
			 holder not providing such written authorization, the Secretary shall require
			 the Collins Camp Properties to administer such authorization according to its
			 terms until the date of expiration.
			
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
